          Case 1:19-cv-01400-SKO Document 11 Filed 04/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CLIFFORD A. VENSON,                              Case No. 1:19-cv-01400-SKO (PC)

12                        Plaintiff,
                                                       ORDER TO SHOW CAUSE WHY
13            v.                                       ACTION SHOULD NOT BE DISMISSED
                                                       AS DUPLICATIVE
14    J. KNIGHT,
                                                       21-DAY DEADLINE
15                        Defendant.
16

17           Plaintiff Clifford A. Venson is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action. On February 25, 2020, the Court screened Plaintiff’s complaint and found

19   that it fails to state a cognizable claim for relief. (Doc. 9.) Pursuant to the Court’s screening order,

20   Plaintiff filed a first amended complaint on March 9, 2020. (Doc. 10.) The amended complaint is

21   currently before the Court for screening.

22   I.      SCREENING REQUIREMENT

23           The Court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

25   The Court must dismiss a complaint or portion thereof if a prisoner or plaintiff proceeding in

26   forma pauperis has raised claims that are frivolous or malicious, fail to state a claim on which

27   relief may be granted, or seek monetary relief from a defendant who is immune from such relief.

28   28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2)(B).
           Case 1:19-cv-01400-SKO Document 11 Filed 04/21/20 Page 2 of 3


 1   II.        PLAINTIFF’S ALLEGATIONS IN PRESENT ACTION

 2              In the present case, Plaintiff alleges that prison staff at Richard J. Donavan Correctional

 3   Facility issued him a rules violation report (RVR) for alleged battery on a peace officer. (See Doc.

 4   1 at 3, 6.) The matter proceeded to an administrative hearing on May 29, 2018. (See Doc. 10 at 4.)

 5   On August 24, 2018, prison officials reissued the RVR, and it proceeded to a second hearing on

 6   October 3, 2018. (Id.) On January 16, 2019, officials against reissued the RVR, and it proceeded

 7   to a third hearing on February 27, 2019. (Id. at 4-5.) On September 20, 2019, Appeals Examiner

 8   J. Knight ordered the RVR to again be reissued and reheard a fourth time. (Id. at 5; see also Doc.

 9   1 at 3.) Plaintiff alleges that “Defendant [Knight] prevented [him] from engaging in protected
10   conduct by waiting eight months to issue a third level appeal decision to have [RVR] … reissued

11   and reheard” the fourth time. (Doc. 10 at 4.)

12   III.       PLAINTIFF’S OPERATIVE COMPLAINT IN SEPARATE PROCEEDING1

13              In his operative complaint in Venson v. Jackson, et al., Plaintiff alleges that, on May 7,

14   2018, prison staff “charged [him] with battery on a peace officer.” Case No. 3:18-cv-2278-BAS-

15   BLM (S.D. Cal. Oct. 28, 2019) (Doc. 60 at 4). On August 24, 2018, the chief disciplinary officer

16   ordered the resulting RVR to be reissued and reheard on October 3, 2018. Id. The “reporting

17   employee” was not available on that date, so officials ordered a third hearing to be held on

18   February 27, 2019. (Id.) On September 20, 2019, Appeals Examiner J. Knight ordered a captain at

19   Richard J. Donovan Correctional Facility to reissue and rehear the RVR for a fourth time. Id.
20   Plaintiff alleges that Knight retaliated against him by ordering the fourth hearing. See id.

21              Defendant Knight filed an answer to Plaintiff’s operative complaint on January 13, 2020.

22   Venson v. Jackson, et al., Case No. 3:18-cv-2278-BAS-BLM (S.D. Cal.) (Doc. 69). The case is

23   currently pending in the Southern District of California. See id. (Doc. 92).

24   IV.        DISCUSSION

25              “A complaint ‘that merely repeats pending or previously litigated claims’” is subject to

26   dismissal under 28 U.S.C. § 1915(e). Cato v. United States, 70 F.3d 1103, 1105 (9th Cir. 1995)
27   (quoting Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988)). “[A] duplicative action arising

28
     1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                                   2
          Case 1:19-cv-01400-SKO Document 11 Filed 04/21/20 Page 3 of 3


 1   from the same series of events and alleging many of the same facts as an earlier suit” may be

 2   dismissed as frivolous or malicious under section 1915(e). See Bailey, 846 F.2d at 1021.

 3   “Dismissal of the duplicative lawsuit, more so than the issuance of a stay or the enjoinment of

 4   proceedings, promotes judicial economy and the ‘comprehensive disposition of litigation.’”

 5   Adams v. California Dep’t of Health Servs., 487 F.3d 684, 692 (9th Cir. 2007) (citation omitted),

 6   overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008).

 7            To determine whether a claim is duplicative, courts use the test for claim preclusion.

 8   Adams, 487 F.3d at 688. “Thus, in assessing whether the second action is duplicative of the first,

 9   [courts] examine whether the causes of action and relief sought, as well as the parties or privies to
10   the action, are the same.” Id. at 689 (citations omitted). “Plaintiffs generally have no right to

11   maintain two separate actions involving the same subject matter at the same time in the same

12   court and against the same defendant.” Id. at 688 (internal quotation marks and citations omitted).

13            In the present action and Venson v. Jackson, et al., Case No. 3:18-cv-2278-BAS-BLM

14   (S.D. Cal.) (“Venson I”), Plaintiff raises the same claims, against the same defendant, arising out

15   of the same events, and infringing upon the same right. Therefore, the Court finds that this case is

16   duplicative of Venson I. The Court is unclear as to why Plaintiff initiated the present action on

17   October 27, 2019, while Venson I was still pending. This case is subject to dismissal, unless

18   Plaintiff provides adequate justification for the duplicative filings.

19   V.       ORDER
20            For the reasons set forth above, the Court orders Plaintiff, within 21 days, to show cause

21   in writing why it should not recommend that this action be dismissed as duplicative.

22   Alternatively, Plaintiff may file a notice of voluntary dismissal of this case. Failure to comply

23   with this order will result in a recommendation that this action be dismissed with prejudice.

24
     IT IS SO ORDERED.
25

26   Dated:     April 20, 2020                                      /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28

                                                         3
